t c memo united_states tax_court d sam scheele petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency in tax and a penalty because p omitted from gross_income an amount received pursuant to a series of agreements relating to a partnership that had prevailed in a lawsuit and in which p was a partner p claimed that he received the payment in consideration for giving up his claim for damages on account of personal injuries held p has failed to prove that the payment was in settlement of a claim for damages on account of personal injuries held further p is liable for the penalty under sec_6662 wesley w kirtley for petitioner catherine j caballero for respondent - -2 memorandum opinion halpern judge respondent determined a deficiency in petitioner's federal_income_tax for his taxable_year of dollar_figure and a penalty under sec_6662 of dollar_figure the issues we must decide are whether petitioner may exclude an amount from gross_income as damages received on account of personal injuries and whether petitioner is liable for the penalty unless otherwise noted all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure some of the facts have been stipulated and are so found the stipulation of facts filed by the parties with accompanying exhibits is incorporated herein by this reference we need find few facts in addition to those stipulated accordingly we shall not separately set forth those findings and shall include our additional findings_of_fact in the discussion that follows petitioner bears the burden_of_proof rule a background introduction petitioner resided in grants pass oregon at the time the petition was filed - -3 in november and date petitioner received from one lee weisel weisel payments totaling dollar_figure the weisel payment petitioner did not include the weisel payment as an item_of_gross_income in his federal_income_tax return petitioner’s omission of the weisel payment from gross_income is the principal basis for respondent’s determination_of_a_deficiency to understand petitioner’s reason for not reporting the weisel payment as an item_of_gross_income it is necessary to understand something of petitioner’s business dealings during the years prior to the payment biomass one l p biomass one l p biomass is a delaware limited_partnership formed in to own and operate a woodwaste-fired thermal electric power and steam generating facility which was to be constructed in white city oregon the cogeneration_facility biomass operating co inc biomass operating is an oregon corporation petitioner and weisel are two of three shareholders of biomass operating at various times between date and date petitioner weisel and biomass operating were alone or together managing general partners of biomass sometime in date biomass entered into a contract for the design and construction of the cogeneration_facility the - -4 construction_contract with four of its limited partners the participating limited partners and with a contractor s-p construction and an architect engineer collectively the s-p parties the participating limited partners had various ownership interests in s-p construction and the architect engineer biomass lawsuit in biomass and biomass operating sued the s-p parties for compensatory and punitive_damages relating to their performance of the construction_contract the biomass lawsuit the original complaint the first complaint alleges breach of contract and negligence and includes claims for damages due to loss of reputation and goodwill in date biomass and biomass operating filed a third amended complaint in the biomass lawsuit the third amended complaint the third amended complaint adds aetna ins co aetna as a defendant and includes more detailed allegations relating to the s-p parties' performance under the construction_contract but makes no claims for damages due to loss of reputation or goodwill in the biomass lawsuit was resolved by agreement the settlement agreement the settlement agreement requires s-p construction to pay biomass funds from its insurers totaling approximately dollar_figure the settlement agreement includes a - -5 general release of all claims and counterclaims relating to the construction_contract petitioner signed the settlement agreement as did the other current and former managing general partners in biomass a_trust account the trust account was established by the law firm of irell and manella attorneys for biomass to hold and disburse the funds received pursuant to the settlement agreement the settlement proceeds option agreement previously on date petitioner weisel and certain limited partners of biomass including laurence a preston r daniel r and thomas j tisch and project capital a new york general_partnership collectively the tisch group had entered into an option agreement the option agreement at the time the option agreement was executed petitioner and weisel had equal interests in biomass a 3-percent interest that would become a 561-percent interest after the 60th month of commercial operation of the cogeneration_facility under the option agreement the tisch group had the option to purchase part of weisel’s and petitioner’s interests in biomass the amount to - -6 be paid to petitioner and weisel upon exercise of the option was dollar_figure million each part of the consideration received by petitioner and weisel for entering into the option agreement was the promise by the tisch group to fund the biomass lawsuit upon agreement being reached among the tisch group petitioner and weisel as to the strategy and approach to be followed in that litigation among the conditions precedent to the tisch group’s exercise of its option under the option agreement was that weisel be given the opportunity to enter into an agreement with biomass providing weisel the right to receive percent of the gross recovery from the biomass lawsuit the option agreement also provided that once the tisch group exercised its option petitioner would resign as managing general_partner of biomass and weisel would resign as both a managing general_partner and a general_partner of biomass the tisch group exercised its rights under the option agreement with respect to both petitioner and weisel after that exercise in accordance with the option agreement petitioner retained a 2-percent interest in biomass that would become a 262-percent interest in biomass after the 60th month of commercial operation of the cogeneration_facility and weisel retained a 2-percent interest that would remain a 2-percent - -7 interest weisel resignation agreement on date as required by the option agreement weisel and biomass entered into an agreement the weisel resignation agreement among other things the weisel resignation agreement grants weisel percent of the gross recovery from the biomass lawsuit weisel-petitioner sharing_agreement also on date weisel and petitioner entered into an agreement the weisel-petitioner sharing_agreement whereby they agreed to share their interests in biomass equally including among other things weisel's 5-percent interest in the gross recovery from the biomass lawsuit petitioner and weisel had agreed prior to entering into the option agreement that they would not enter into the option agreement unless they shared everything they received from biomass settlement proceeds after the settlement of the biomass lawsuit by a letter dated date marc d rappaport the then managing general_partner of biomass authorized irell and manella to pay weisel percent of the settlement proceeds then held in the trust account pursuant to that authorization payments from the trust account in the total amount of dollar_figure were made to weisel - -8 in november and date payment to petitioner in november and date pursuant to the weisel- petitioner sharing_agreement petitioner received from weisel payments totaling dollar_figure viz the weisel payment discussion i deficiency a introduction we must determine whether the weisel payment is excludable from gross_income pursuant to sec_104 in pertinent part sec_104 provides gross_income does not include the amount of any damages received whether by suit or agreement on account of personal injuries or sickness petitioner argues that the weisel payment is a recovery for damage to his professional reputation as a result of the problems arising out of the construction and performance of the cogeneration_facility and thus is excludable under sec_104 as damages received on account of personal injuries petitioner claims that the weisel payment was made in liquidation of claims asserted in the first complaint against the s-p parties in the biomass lawsuit respondent argues that the settlement agreement did not settle any claims of personal injury and that - -9 the weisel payment was received in consideration for petitioner's transfer to weisel of part of petitioner’s substantially larger interest in biomass petitioner bears the burden_of_proof rule a and has failed to prove that the weisel payment constitutes an amount of damages received on account of personal injuries b biomass lawsuit sec_1_104-1 income_tax regs interprets sec_104 as follows sec_104 excludes from gross_income the amount of any damages received whether by suit or agreement on account of personal injuries or sickness the term damages received whether by suit or agreement means an amount received other than workmen's_compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution the settlement proceeds do not constitute damages received on account of personal injuries to petitioner within the meaning of sec_104 the third amended complaint which was the basis for the settlement agreement makes no claims for damages due to personal injuries to petitioner the settlement agreement makes no allocation to claims for such damages and petitioner has failed to show that the s-p parties intended to settle any claims for personal injuries to petitioner see 98_tc_1 the most important factor in determining any exclusion under sec_104 is ‘the intent of the payor’ as to the purpose in making the payment citing 349_f2d_610 10th cir affg t c memo 88_tc_834 affd without published opinion 845_f2d_1013 3d cir nor do we infer from the general release included in the settlement agreement that any portion of the settlement proceeds constitutes payment for personal injury claims not specified in that agreement see galligan v commissioner tcmemo_1993_605 c bargained for consideration petitioner argues alternatively that even if the settlement proceeds per se do not constitute damages on account of personal injuries he received a share of those proceeds by way of the option agreement the weisel resignation agreement and the weisel-petitioner sharing_agreement collectively the pertinent agreements in consideration for his willingly let ting the claims for damages to reputation and good will be eliminated in the third amended complaint so the settlement could be directed toward receipt of insurance proceeds petitioner has failed to convince us however that he received the weisel payment in consideration for giving up settling any claims for damages on account of personal injuries none of the pertinent agreements mentions the elimination of any personal injury claims in the biomass lawsuit or otherwise as being in consideration for the benefits to be received by petitioner or weisel the option agreement provides for agreement to be reached as to strategy and approach to the biomass lawsuit but that provision is insufficient to convince us that any of the 5-percent payment to weisel was in consideration for petitioner's giving up any claims weisel gave up a greater portion of his partnership_interest than did petitioner and may have received the 5-percent payment in consideration therefor even if we grant that because of the weisel-petitioner sharing_agreement petitioner had a one-half interest in the 5-percent payment petitioner has failed to convince us that the 5-percent payment was received in consideration for anything other than the partnership interests and other items of consideration set forth in the option agreement we take the pertinent agreements at face value and accord little weight to petitioner's uncorroborated and self- serving testimony see 87_tc_74 in addition we draw a negative inference from petitioner's failure to present the testimony of any other party to the transactions 6_tc_1158 affd 162_f2d_513 10th cir in sum petitioner has failed to convince us that the 5-percent payment to weisel or the weisel payment to petitioner was in consideration for any settlement by petitioner of a claim for damages on account of personal injuries ii sec_6662 penalty sec_6662 imposes a penalty in the amount of percent of any portion of an underpayment_of_tax required to be shown on a return that is attributable to one or more factors listed in sec_6662 those factors include negligence or disregard of rules or regulations and any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_6662 provides that there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure petitioner has the burden of proving that respondent’s determination under sec_6662 is incorrect rule a petitioner has failed to submit any evidence or argument with respect to respondent's determination that petitioner is liable for the penalty pursuant to sec_6662 except for his argument that the weisel payment is excludable under sec_104 petitioner has failed to carry his burden_of_proof and thus petitioner is liable for the penalty imposed by sec_6662 decision will be entered for respondent
